
	
		II
		109th CONGRESS
		2d Session
		S. 4049
		IN THE SENATE OF THE UNITED STATES
		
			November 14, 2006
			Mr. Feingold introduced
			 the following bill; which was read twice and referred to the
			 Committee on Foreign
			 Relations
		
		A BILL
		To provide for the redeployment of United States forces
		  from Iraq by July 1, 2007.
	
	
		1.Redeployment of United States
			 forces from Iraq
			(a)Statement of
			 policyIt is the policy of the United States to redeploy United
			 States forces from Iraq by July 1, 2007, while maintaining thereafter in Iraq
			 the minimal level of United States forces sufficient to engage directly in
			 targeted counterterrorism activities, train Iraq security forces, and protect
			 United States infrastructure and personnel in Iraq.
			(b)Report
				(1)Report on
			 strategy for redeploymentNot later than 60 days after the date
			 of the enactment of this Act, the Secretary of Defense and the Secretary of
			 State shall jointly submit to Congress a report setting forth the strategy of
			 the United States for the redeployment of United States forces from Iraq by
			 July 1, 2007, in accordance with the policy stated in subsection (a).
				(2)Elements of
			 strategyThe strategy set forth in the report under this
			 subsection shall include the following:
					(A)A flexible
			 schedule for redeploying United States forces from Iraq by July 1, 2007, in
			 accordance with the policy stated in subsection (a).
					(B)An estimate of
			 the number, size, and character of United States military units needed in Iraq
			 after July 1, 2007, for purposes of counterterrorism activities, training Iraq
			 security forces, or protecting United States infrastructure and personnel in
			 Iraq.
					(C)A strategy for
			 managing the regional implications of the redeployment of United States forces
			 from Iraq in accordance with the policy stated in subsection (a), including a
			 description of proposed efforts to ensure a coordinated diplomatic, political,
			 and development strategy to accompany such redeployment of United States
			 forces.
					(D)A strategy for
			 ensuring the safety and security of United States forces in Iraq during the
			 redeployment under the policy stated in subsection (a), and a contingency plan
			 for addressing dramatic changes in security conditions that may require a
			 specified number of additional United States forces to remain in Iraq after
			 July 1, 2007.
					(E)A strategy for
			 repairing and strengthening United States forces to effectively engage and
			 defeat global terrorist networks that threaten the United States.
					
